ACCEPTED
                                                                                                          02-17-00217-CR
                                                                                              SECOND COURT OF APPEALS
                                                                                                    FORT WORTH, TEXAS
                                                                                                      12/19/2017 12:40 PM
                                                                                                           DEBRA SPISAK
                                                                                                                   CLERK




                                                                                           FILED IN
                                      SHAREN WILSON                                 2nd COURT OF APPEALS
                                      Criminal District Attorney                     FORT WORTH, TEXAS
                                           Tarrant County                          12/19/2017 12:40:26 PM
                                                                                         DEBRA SPISAK
                                                                                            Clerk
                                       December 19, 2017

Debra Spisak, Clerk
Court of Appeals for the Second District of Texas
Tim Curry Criminal Justice Center
401 W. Belknap, Suite 9000
Fort Worth, Texas 76196

Re:   Cause No. 02-17-00217-CR
      Trial Court No. 1446091D
      Armando Rios, Jr. v. The State of Texas

Dear Ms. Spisak,

      On November 6, 2017, counsel for Appellant filed a motion to withdraw and

a brief supporting the motion pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there were no arguable grounds for relief and that Appellant’s appeal

was frivolous. Appellant did not file a response.

      The State agrees with Appellant’s counsel that there are no arguable grounds

for relief and that Appellant’s appeal is frivolous. Counsel’s motion to withdraw

should be granted and Appellant’s conviction and sentence should be affirmed.

However, if this Court determines that there are arguable issues and abates the appeal

to appoint new counsel, the State reserves the right to reply to those issues. See, e.g.,




                   401 West Belknap     •   Fort Worth, Texas 76196   •   817.884.1400
In re Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008) (setting out procedural

steps in Anders appeals).

      I would appreciate it if you would bring this letter to the Court’s attention.

Thank you for your assistance in this matter.

                                      Respectfully submitted,

                                      /s/ John E. Meskunas
                                      John E. Meskunas
                                      Assistant Criminal District Attorney
                                      State Bar No. 24055967
                                      COAAppellateAlerts@tarrantcountytx.com

cc:   Mike Berger, via e-service
      Armando Rios, Jr., via mail